DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by XU (US 2014/0378081).
RE claim 1, XU discloses a power management method for a wireless device, the wireless device including a first circuit and a second circuit (Paragraphs 42-69 and Figures 2-4), the method comprising: iteratively detecting, by the second circuit, a wake-up event (Paragraphs 42-46, a wireless device configured to remain in a Power Down Standby state until turned on by manual pressing of a switch or button, or a signal from an “accessorial device” such as a timer or sensor to generate a signal to connect the processor to power and “wake” the wireless device. At least paragraph 44 discloses the timer may be its own discrete “chip or device”. Paragraph 51 further discloses optionally or additionally the power on control may be via a “M2M communication device such that a control signal or message from an external device based on wired or wireless communication channels via WIFI, Zigbee, RFID, Bluetooth, Mbus, etc., can be used to control the power-on switch and/or indicate an emergency event or a reporting event for sending an emergency message or a reporting message to the preconfigured emergency handling entity or intended reporting entity. Because such short-range wireless device consumes little power, the battery standby time can be improved.”. By these disclosures XU anticipates the “second circuit” performing an “iterative” detection.); in response to the wake-up event, connecting, by the second circuit, a power source to the first circuit and retrieving, by the first circuit, device states of the wireless device from a non-volatile storage (Figure 4, steps 404-406, and paragraphs 53-55); performing, by the first circuit, a normal operation of the wireless device according to the device states (Figure 4, step 408 and paragraph 56); iteratively detecting, by the wireless device, a power-down standby (PDS) event (Figure 4, step 414 and paragraph 62); and in response to the PDS event, saving, by the first circuit, the device states to the non-volatile storage and disconnecting, by the second circuit, the power source from the first circuit (Figure 4, steps 416-418 and paragraph 64).
RE claim 3, XU discloses the method according to claim 1 as set forth above. Note that XU further discloses wherein the wake-up event includes one or more of: a sensing signal generated by a sensor (Paragraph 47); a time-out signal of a timer (Paragraphs 44-46); an input signal of an input device (Paragraph 48); and a control signal from an external device (Paragraph 51).
RE claim 4, XU discloses the method according to claim 3 as set forth above. Note that XU further discloses wherein: the sensor includes one or more of a temperature sensor, a motion sensor, a tilt sensor, a humidity sensor, a light sensor, a pressure sensor, a gravity sensor, a magnetic sensor, a moisture sensor, an electrical field sensor, an impact sensor, and a sound sensor (All disclosed in paragraph 47).
RE claim 5, XU discloses the method according to claim 3 as set forth above. Note that XU further discloses wherein: the input signal of the input device simultaneously indicates to the first circuit to send out an emergency communication message automatically without further user input after the power source is connected to the first circuit (Paragraph 57) .
RE claim 6, XU discloses the method according to claim 1 as set forth above. Note that XU further discloses wherein performing the normal operation of the wireless device includes: reporting a device status including at least a battery level of the wireless device to an external server based on configuration information on the wireless device (Paragraphs 58-59); receiving a user input to indicate an emergency event (Paragraphs 57 and 60); and sending an emergency communication message automatically to a pre- configured emergency handling entity without further user input (Paragraphs 57 and 60).
RE claim 7, XU discloses the method according to claim 6 as set forth above. Note that XU further discloses wherein performing the normal operation of the wireless device further includes: receiving an incoming message (Figure 4, step 420); determining whether the incoming message is a configuration message (Figure 4, step 422); and in response to receiving the configuration message, configuring the wireless device according to the configuration message (Figure 4, step 422 ‘yes’ branch returning to step 408).
RE claim 8, XU discloses the method according to claim 1 as set forth above. Note that XU further discloses wherein the PDS event includes: the wireless device is idle for a preset time interval (Paragraph 62).
RE claim 9, XU discloses the method according to claim 1 as set forth above. Note that XU further discloses wherein: the power source is a battery (Paragraph 33).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over XU in view of LIEN et al. (US 2013/0263252, LIEN hereafter).
RE claim 2, XU discloses the method according to claim 1 as set forth above. XU does not explicitly disclose wherein: the second circuit is permanently connected to the power source and includes at least a lower power processor.
However, LIEN teaches wherein: the second circuit is permanently connected to the power source and includes at least a lower power processor (Paragraph 28 teaches sensor within a device designed to wake the device from a low power state in which the main device CPU is in a sleep state. The sensor itself contains a sensor CPU operating in a low power state where it performs simple polling for an input to trigger a staged wake up process. Upon input the sensor moves to a full power state to verify the input. If input is verified it triggers the device CPU to wake from its low power state).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed to modify the method of XU with the teachings of LIEN as doing so would have been an obvious matter of design choice, since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. The disclosure of XU already provides for a plurality of sensors usable as an “accessorial device” within the wireless device to provide a wake from a PDS state. Although suggested, XU is simply silent as to specifically the presence of a “lower power processor”. The low power state sensor CPU of LIEN is a known in the art simple substitution to the sensors of XU.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 10, XU discloses a wireless device comprising: a first circuit, configured to perform a normal operation of the wireless device, the first circuit including a processor, a memory coupled to the processor for storing program instructions and data, and a transmitter and a receiver for wireless communication through an antenna (Paragraphs 42-69 and Figures 2-4); and a second circuit, configured to manage a connection of a power source to the first circuit, the second circuit detecting at least one of a wake-up event or a power-down standby (PDS) event (Paragraphs 42-46, a wireless device configured to remain in a Power Down Standby state until turned on by manual pressing of a switch or button, or a signal from an “accessorial device” such as a timer or sensor to generate a signal to connect the processor to power and “wake” the wireless device. At least paragraph 44 discloses the timer may be its own discrete “chip or device”. Paragraph 51 further discloses optionally or additionally the power on control may be via a “M2M communication device such that a control signal or message from an external device based on wired or wireless communication channels via WIFI, Zigbee, RFID, Bluetooth, Mbus, etc., can be used to control the power-on switch and/or indicate an emergency event or a reporting event for sending an emergency message or a reporting message to the preconfigured emergency handling entity or intended reporting entity. Because such short-range wireless device consumes little power, the battery standby time can be improved.”. By these disclosures XU anticipates the “second circuit” performing an “iterative” detection.).
XU does not explicitly disclose the second circuit including at least a lower power processor.
However, LIEN teaches the second circuit including at least a lower power processor (Paragraph 28 teaches sensor within a device designed to wake the device from a low power state in which the main device CPU is in a sleep state. The sensor itself contains a sensor CPU operating in a low power state where it performs simple polling for an input to trigger a staged wake up process. Upon input the sensor moves to a full power state to verify the input. If input is verified it triggers the device CPU to wake from its low power state).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed to modify the wireless device of XU with the teachings of LIEN as doing so would have been an obvious matter of design choice, since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. The disclosure of XU already provides for a plurality of sensors usable as an “accessorial device” within the wireless device to provide a wake from a PDS state. Although suggested, XU is simply silent as to specifically the presence of a “lower power processor”. The low power state sensor CPU of LIEN is a known in the art simple substitution to the sensors of XU.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 11, XU in view of LIEN discloses the wireless device according to claim 10 as set forth above. Note that XU further discloses wherein: the second circuit is permanently connected to the power source (Paragraph 51, the statement “Because such short range wireless device consumes little power, the batter standby time can be improved” suggests circuitry needed to receive M2M signals maintains connection to the wireless device battery); after detecting the wake-up event, the second circuit connects the power source to the first circuit (Paragraphs 42-46, a wireless device configured to remain in a Power Down Standby state until turned on by manual pressing of a switch or button, or a signal from an “accessorial device” such as a timer or sensor to generate a signal to connect the processor to power and “wake” the wireless device.); and after detecting the PDS event, the second circuit disconnects the power source from the first circuit (Figure 4, steps 414-418).
RE claim 12, XU in view of LIEN discloses the wireless device according to claim 10 as set forth above. Note that XU further discloses wherein: after the second circuit connects the power source to the first circuit, the first circuit retrieves device states from a non-volatile memory and performs a normal operation according to the device states (Figure 4, steps 404-412); and 28after detecting the PDS event and before the second circuit disconnects the power source from the first circuit; the first circuit saves the device states into the non- volatile memory (Figure 4, steps 414-418).
RE claim 13, XU in view of LIEN discloses the wireless device according to claim 10 as set forth above. Note that XU further discloses wherein the wake-up event includes one or more of: a sensing signal generated by a sensor (Paragraph 47); a time-out signal of a timer (Paragraphs 44-46); an input signal of an input device (Paragraph 48); and a control signal from an external device (Paragraph 51).
RE claim 14, XU in view of LIEN discloses the wireless device according to claim 13 as set forth above. Note that XU further discloses wherein: the sensor includes one or more of a temperature sensor, a motion sensor, a tilt sensor, a humidity sensor, a light sensor, a pressure sensor, a gravity sensor, a magnetic sensor, a moisture sensor, an electrical field sensor, an impact sensor, and a sound sensor (All disclosed in paragraph 47).
RE claim 15, XU in view of LIEN discloses the wireless device according to claim 13 as set forth above. Note that XU further discloses wherein: the input signal of the input device simultaneously indicates to the first circuit to send out an emergency communication message automatically without further user input after the power source is connected to the first circuit (Paragraph 57) .
RE claim 16, XU in view of LIEN discloses the wireless device according to claim 10 as set forth above. Note that XU further discloses wherein performing the normal operation of the wireless device includes: reporting a device status including at least a battery level of the wireless device to an external server based on configuration information on the wireless device (Paragraphs 58-59); receiving a user input to indicate an emergency event (Paragraphs 57 and 60); and sending an emergency communication message automatically to a pre- configured emergency handling entity without further user input (Paragraphs 57 and 60).
RE claim 17, XU in view of LIEN discloses the wireless device according to claim 16 as set forth above. Note that XU further discloses wherein performing the normal operation of the wireless device further includes: receiving an incoming message (Figure 4, step 420); determining whether the incoming message is a configuration message (Figure 4, step 422); and in response to receiving the configuration message, configuring the wireless device according to the configuration message (Figure 4, step 422 ‘yes’ branch returning to step 408).
RE claim 18, XU in view of LIEN discloses the wireless device according to claim 10 as set forth above. Note that XU further discloses wherein the PDS event includes: the wireless device is idle for a preset time interval (Paragraph 62).
RE claim 19, XU in view of LIEN discloses the wireless device according to claim 10 as set forth above. Note that XU further discloses wherein: the power source is a battery (Paragraph 33).
RE claim 20, XU in view of LIEN discloses the wireless device according to claim 10 as set forth above. Note that XU further discloses wherein: the first circuit includes a processor, a memory, and one or more of a subscriber identification module (SIM), a global positioning system (GPS) module, a timer, a transmitter, a receiver, an antenna, an output, and an input. (All disclosed by Figure 2).
XU does not explicitly disclose wherein and the second circuit includes at least a low-power processor.
However, LIEN teaches wherein and the second circuit includes at least a low-power processor (Paragraph 28 teaches sensor within a device designed to wake the device from a low power state in which the main device CPU is in a sleep state. The sensor itself contains a sensor CPU operating in a low power state where it performs simple polling for an input to trigger a staged wake up process. Upon input the sensor moves to a full power state to verify the input. If input is verified it triggers the device CPU to wake from its low power state).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed to modify the wireless device of XU with the teachings of LIEN as doing so would have been an obvious matter of design choice, since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. The disclosure of XU already provides for a plurality of sensors usable as an “accessorial device” within the wireless device to provide a wake from a PDS state. Although suggested, XU is simply silent as to specifically the presence of a “lower power processor”. The low power state sensor CPU of LIEN is a known in the art simple substitution to the sensors of XU.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/           Primary Examiner, Art Unit 2461